Title: To Thomas Jefferson from Daniel Raymond, 3 July 1825
From: Raymond, Daniel
To: Jefferson, Thomas


Dear Sir
Baltimore
July. 3. 1825.
It was stated in one of our Baltimore Papers a few weeks since, that my work on Political Economy had been adopted in the University of Virginia as the standard work on that subject. In the last Richmond Enquirer that statement is contradicted.I find on enquiry that the statement was made upon the Authority of Mr Hillyard of Boston who I am told is the contractor to furnish the University with books, and who at the time he made the statement, ordered a number of copies for the University.—That I feel a deep interest in knowing the truth of this statement you will readily believe, and I hope you will therefore pardon the liberty I have taken of enquiring of you the real truth of the matter.With sentiments of veneration & esteem I remain your ob. Svt.D. Raymond